SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 23, 2010 DYCOM INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) Florida 001-10613 59-1277135 (State or other jurisdiction) of incorporation) (Commission file number) (I.R.S. employer identification no.) 11770 U.S. Highway One, Suite101 Palm Beach Gardens, Florida 33408 (Address of principal executive offices) (Zip Code) (561)627-7171 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) TABLE OF CONTENTS Item 8.01 Other Events Item9.01 Financial Statement and Exhibits. SIGNATURES EX-99.1 Item 8.01 Other Events. On November 23, 2010, Dycom Industries, Inc. (the “Company”) issued a press release announcing that its Board of Directors authorized an additional $20 million to purchase its common stock under the Company’s existing stock repurchase program. These purchases may be made over the next eighteen (18) months in open market (including 10b5-1 plans) or private transactions at the discretion of management. Under the current share repurchase program there is approximately $1.3 million of remaining authorization. Since the repurchase program began, in February 2010, the Company has used approximately $38.7 million to acquire 4,007,002 shares of common stock. The information in the preceding paragraphs, as well as Exhibit 99.1 shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of that section. It may only be incorporated by reference into another filing under the Exchange Act or Securities Act of 1933 if such subsequent filing specifically references this Current Report on Form 8-K. Item9.01 Financial Statement and Exhibits. Press Release dated November 23, 2010 announcing increase in share repurchase authorization. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: November 23, 2010 DYCOM INDUSTRIES, INC. (Registrant) By: /s/ H. Andrew DeFerrari Name: H. Andrew DeFerrari Title: Senior Vice President and Chief Financial Officer
